DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 3/31/2022 that has been entered, wherein claims 1-20 are pending.
Claim Objections
The objection to claim 20 is withdrawn in light of Applicant’s amendment of 3/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the third part of metal lines" in line 20.  There is insufficient antecedent basis for this limitation in the claim. Is the third part of metal lines the same or different then a “pair of third metal lines” of line 14? For the purposes of examination, "the third part of metal lines" in line 20 will be interpreted as "the pair of third metal lines".
Claims 2-9 depend on claim 1 and inherit it’s deficiencies.

Claim 20 recites the limitation "an inner periphery" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if "an inner periphery" of line 10 is the same or different then the "an inner periphery" of line 3. For the purposes of examination, "an inner periphery" in line 10 will be interpreted as "the inner periphery".
The rejection of claims 11-18 under  35 U.S.C. 112 is withdrawn in light of Applicant’s amendment of 3/31/2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-11 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 17 of U.S. Patent No. 10734330. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 10, claim 17 of U.S. Patent No. 10734330 recites a system comprising: 
an electronic component; 
a substrate having an active region in which the electronic component is disposed that includes opposite first and second edges; 
a first metallization layer disposed above the substrate, and including a first sublayer and a second sublayer; the substrate comprising first and second sublayers having pairs of metal lines adjoining about a centerline of the active region; 
a second metallization layer disposed between the substrate and the first metallization layer including: 
a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines are of equal length to each other, and each distinct metal line of the plurality of distinct metal lines serves as a horizontal interconnect.
However, since claim 17 of U.S. Patent No. 10734330 recites additional limitations which are not recited in claim 10 of the instant application, claim 10 of the instant application is broader than claim 17 of U.S. Patent No. 10734330 and is therefore anticipated by claim 17 of U.S. Patent No. 10734330.

Regarding claim 11, claim 17 of U.S. Patent No. 10734330 recites the system of claim 10, wherein: 
the first sublayer comprises: 
a pair of first metal lines that extend from an inner periphery of the active region toward the second edge of the active region, 
a first metal plate that interconnects the first metal lines and that is disposed at the inner periphery of the active region, a pair of second metal lines, and 
a second metal plate that horizontally interconnects the pair of second metal lines; and 
the second sublayer comprises: 
a pair of third metal lines that extend from an inner periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate that horizontally interconnects the pair of third metal lines, and a pair of fourth metal lines that extend from the inner periphery of the active region into the active region and toward the first edge of the active region.

Regarding claim 19, claim 1 of U.S. Patent No. 10734330 recites a semiconductor device comprising: 
a substrate having an active region that includes opposite first and second edges; 
first metallization layer means comprising first and second sublayers disposed above the substrate, the substrate first and second sublayers having pairs of metal lines adjoining about a centerline of the active region; and 
second metallization layer means disposed between the substrate and the first metallization layer means including: 
a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines are of equal length to each other, and each distinct metal line of the plurality of distinct metal lines serves as a horizontal interconnect.
However, since claim 1 of U.S. Patent No. 10734330 recites additional limitations which are not recited in claim 19 of the instant application, claim 1 of the instant application is broader than claim 1 of U.S. Patent No. 10734330 and is therefore anticipated by claim 1 of U.S. Patent No. 10734330.

Regarding claim 20, claim 1 of U.S. Patent No. 10734330 recites semiconductor device of claim 19, wherein:
 the first sublayer comprises: 
a pair of first metal lines that extend from an inner periphery of the active region toward the second edge of the active region, 
a first metal plate that interconnects the first metal lines and that is disposed at the inner periphery of the active region, a pair of second metal lines, and 
a second metal plate that horizontally interconnects the pair of second metal lines,
 the second sublayer comprises: 
a pair of third metal lines that extend from an inner periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate that horizontally interconnects the pair of third metal lines, and 
a pair of fourth metal lines that extend from the inner periphery of the active region into the active region and toward the first edge of the active region.
Claims 1-4, 7 and 8    provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of copending US Application No. 16/985,371 in view of Tsai et al. (US 2007/0102765 A1). 
Regarding claim 1, claim 1 of U.S. Application No. 16/985,371 recites a semiconductor device comprising: 
a substrate having an active region that includes opposite first and second edges; 
a first metallization layer disposed above the substrate, and including 
(i) a first sublayer comprising: 
a pair of first metal lines that extend from an inner periphery of the active region toward the second edge of the active region, 
a first metal plate that interconnects the first metal lines and that is disposed at the inner periphery of the active region, a pair of second metal lines, and a second metal plate that horizontally interconnects the pair of second metal lines; and
 (ii) a second sublayer comprising: 
and 
a plurality of second metallization layer disposed between the substrate and the first metallization layer including: 
a plurality of distinct metal lines that are parallel to each other and arranged along a length of the active region, wherein the plurality of distinct metal lines are of equal length to each other, and each distinct metal line of the plurality of distinct metal lines serves as a horizontal interconnect.

Claim 1 of U.S. Application No. 16/985,371 does not recites a pair of second metal lines that adjoin the pair of first metal lines about a centerline of the active region, (ii) a second sublayer comprising: 
a pair of third metal lines that extend from an inner periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate that horizontally interconnects the pair of third metal lines, and 
a pair of fourth metal lines that extend from the inner periphery of the active region into the active region and toward the first edge of the active region and which adjoin the third part of metal lines about the centerline of the active region.

Claim 2 of U.S. Application No. 16/985,371 recites (ii) a second sublayer comprising: 
a pair of third metal lines that extend from an inner periphery of the active region into the active region and toward the second edge of the active region, 
a third metal plate that horizontally interconnects the pair of third metal lines, and 
a pair of fourth metal lines that extend from the inner periphery of the active region into the active region and toward the first edge of the active region. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of claims 1 and 2 of U of U.S. Application No. 16/985,371 recite claim 1 of the instant case.

Claims 1 and 2 of U.S. Application No. 16/985,371 does not recites a pair of second metal lines that adjoin the pair of first metal lines about a centerline of the active region, a pair of fourth metal lines which adjoin the third part of metal lines about the centerline of the active region.

Tsai teaches a semiconductor device(Fig. 5) comprising: a pair of second metal lines(fingers of  331, ¶0027-28) that adjoin the pair of first metal lines(fingers of 332, ¶0027-28) about a centerline(please see examiner annotated Fig. 5) of the active region(41, ¶0026), and a pair of fourth metal lines(fingers of 321, ¶0027-28) which adjoin the pair of third metal lines(fingers of 322, ¶0027-28) about the centerline(please see examiner annotated Fig. 5) of the active region(41, ¶0026).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claims 1 and 2 of U.S. Application No. 16/985,371, to include a pair of second metal lines that adjoin the pair of first metal lines about a centerline of the active region, a pair of fourth metal lines which adjoin the third part of metal lines about the centerline of the active region, as taught by Tsai, so that the stray capacitance between two of the electrically conductive layers can be reduced(¶0033).

 Regarding claim 2, claim 4 of U.S. Application No. 16/985,371 recites the semiconductor device of claim 1, wherein: the first metal plate interconnects sidewalls of the first metal lines.

Regarding claim 3, claim 5 of U.S. Application No. 16/985,371 recites the semiconductor device of claim 2, wherein: the first metal lines and the first metal plate are integral with each other.

Regarding claim 4, claim 9 of U.S. Application No. 16/985,371 recites the semiconductor device of claim 1, wherein the second metallization layer further includes a fourth metal plate that interconnects the fifth metal lines and that has a length different from that of the first metal plate of the metallization layer.

Regarding claim 7, claim 6 of U.S. Application No. 16/985,371 recites semiconductor device of claim 1, wherein the second metal plate is disposed at the outer periphery of the active region.

Regarding claim 8, claim 7 of U.S. Application No. 16/985,371 recites semiconductor device of claim 1, wherein the second metal plate is disposed at the inner periphery of the active region.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2007/0102765 A1) as cited in the IDS of 8/5/2020 of record.
Regarding claim 10, Tsai teaches a system(Fig. 5) comprising: 
an electronic component(¶0026, diode, transistor); 
a substrate(42) having an active region(41, ¶0026) in which the electronic component(¶0026, diode, transistor) is disposed that includes opposite first and second edges(right edge, left edge); 
a first metallization layer(331, 332, 321, 322 ¶0027-28) disposed above the substrate(42), and including a first sublayer(331, 332, ¶0027-28) and a second sublayer(321, 322, ¶0027-28), the substrate(42) comprising first and second sublayers(321, 322, 331, 332, ¶0027-28) having pairs of metal lines(fingers of 332, 331 ¶0027-28) adjoining about a centerline(please see examiner annotated Fig. 5) of the active region(41, ¶0026); and 
a second metallization layer(311, ¶0027-28) disposed between the substrate(42) and the first metallization layer(331, 332, 321, 322 ¶0027-28) including: 
a plurality of distinct metal lines(fingers of 311, ¶0027-28) that are parallel to each other and arranged along a length of the active region(41, ¶0026), wherein the plurality of distinct metal lines(fingers of 311, ¶0027-28) are of equal length to each other(Fig. 5), and each distinct metal line(fingers of 311, ¶0027-28) of the plurality of distinct metal lines(fingers of 311, ¶0027-28) serves as a horizontal interconnect(horizontal interconnecting 34).
 
    PNG
    media_image1.png
    388
    439
    media_image1.png
    Greyscale

Regarding claim 11, Tsai teaches the system of claim 10, wherein: 
the first sublayer(331, 332, ¶0027-28) comprises: 
a pair of first metal lines(fingers of 332, ¶0027-28) that extend from an inner periphery of the active region(41, ¶0026) toward the second edge(left edge) of the active region(41, ¶0026), 
a first metal plate(backbone of 332, ¶0027-28) that interconnects the first metal lines(fingers of 332, ¶0027-28) and that is disposed at the inner periphery of the active region(41, ¶0026), 
a pair of second metal lines(fingers of  331, ¶0027-28), and 
a second metal plate(backbone of 331, ¶0027-28) that horizontally interconnects the pair of second metal lines(fingers of  331, ¶0027-28); and the second sublayer(321, 322, ¶0027-28) comprises: 
a pair of third metal lines(fingers of 322, ¶0027-28) that extend from the inner periphery of the active region(41, ¶0026) into the active region(41, ¶0026) and toward the second edge(left edge) of the active region(41, ¶0026), 
a third metal plate(backbone of 322, ¶0027-28) that horizontally interconnects the pair of third metal lines(fingers of 322, ¶0027-28), and 
a pair of fourth metal lines(fingers of 321, ¶0027-28) that extend from the inner periphery of the active region(41, ¶0026) into the active region(41, ¶0026) and toward the first edge(right edge) of the active region(41, ¶0026).

Regarding claim 12, Tsai teaches the system of claim 11, wherein: the first metal lines(fingers of 332, ¶0027-28) and the first metal plate(backbone of 332, ¶0027-28) have substantially the same thickness(Fig. 5 D-D).

Regarding claim 13, Tsai teaches the system of claim 12, wherein: the first metal lines(fingers of 332, ¶0027-28) and the first metal plate(backbone of 332, ¶0027-28) are integral with each other(Fig. 5).

Regarding claim 14, Tsai teaches the system of claim 11, wherein the second metallization layer(311, ¶0027-28) comprises a pair of fifth metal lines(fingers of 311, ¶0027-28), and a fourth metal plate(backbone of 311, ¶0027-28) that interconnects the fifth metal lines(fingers of 311, ¶0027-28) and that has a length(length of backbone in direction perpendicular to C-C’) different from that of the first metal plate(backbone of 332, ¶0027-28) of the first metallization layer(331, 332, 321, 322 ¶0027-28).

Regarding claim 16, Tsai teaches the system of claim 11, wherein the second metal plate(backbone of 331, ¶0027-28) is disposed at an outer periphery of the active region(41, ¶0026).

Regarding claim 19, Tsai teaches a semiconductor device comprising: 
a substrate(42) having an active region(41, ¶0026) that includes opposite first and second edges(right edge, left edge); 
first metallization layer(331, 332, 321, 322 ¶0027-28) means comprising first and second sublayers(331, 332, 321, 322 ¶0027-28) disposed above the substrate(42), the substrate(42) first and second sublayers(321, 322, 331, 332, ¶0027-28) having pairs of metal lines(fingers of 332, 331 ¶0027-28) adjoining about a centerline(please see examiner annotated Fig. 5) of the active region(41, ¶0026); and 
second metallization layer(311, ¶0027-28) means disposed between the substrate(42) and the first metallization layer(331, 332, 321, 322 ¶0027-28) means including: 
a plurality of distinct metal lines(fingers of 311, ¶0027-28) that are parallel to each other and arranged along a length of the active region(41, ¶0026), wherein the plurality of distinct metal lines(fingers of 311, ¶0027-28) are of equal length to each other(Fig. 5), and each distinct metal line(fingers of 311, ¶0027-28) of the plurality of distinct metal lines(fingers of 311, ¶0027-28) serves as a horizontal interconnect(horizontal interconnecting 34).

Regarding claim 20, Tsai teaches the semiconductor device of claim 19, wherein: 
the first sublayer(331, 332, ¶0027-28) comprises: 
a pair of first metal lines(fingers of 332, ¶0027-28) that extend from an inner periphery of the active region(41, ¶0026) toward the second edge(left edge) of the active region(41, ¶0026), 
a first metal plate(backbone of 332, ¶0027-28) that interconnects the first metal lines(fingers of 332, ¶0027-28) and that is disposed at the inner periphery of the active region(41, ¶0026), a pair of second metal lines(fingers of  331, ¶0027-28), and a second metal plate(backbone of 331, ¶0027-28) that horizontally interconnects the pair of second metal lines(fingers of  331, ¶0027-28)
the second sublayer(321, 322, ¶0027-28) comprises: 
a pair of third metal lines(fingers of 322, ¶0027-28) that extend from an inner periphery of the active region(41, ¶0026) into the active region(41, ¶0026) and toward the second edge(left edge) of the active region(41, ¶0026), 
a third metal plate(backbone of 322, ¶0027-28) that horizontally interconnects the pair of third metal lines(fingers of 322, ¶0027-28), and 
a pair of fourth metal lines(fingers of 321, ¶0027-28) that extend from the inner periphery of the active region(41, ¶0026) into the active region(41, ¶0026) and toward the first edge(right edge) of the active region(41, ¶0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2007/0102765 A1) as cited in the IDS of 8/5/2020 of record.
Regarding claim 1, Tsai teaches a semiconductor device(Fig. 5) comprising: 	
a substrate(42) having an active region(41, ¶0026) that includes opposite first and second edges(right edge, left edge); 
a first metallization layer(331, 332, 321, 322 ¶0027-28) disposed above the substrate(42), and including (i) a first sublayer(331, 332, ¶0027-28) comprising: 
a pair of first metal lines(fingers of 332, ¶0027-28) that extend from an inner periphery of the active region(41, ¶0026) toward the second edge(left edge) of the active region(41, ¶0026), 
a first metal plate(backbone of 332, ¶0027-28) that interconnects the first metal lines(fingers of 332, ¶0027-28) and that is disposed at the inner periphery of the active region(41, ¶0026), 
a pair of second metal lines(fingers of  331, ¶0027-28) that adjoin the pair of first metal lines(fingers of 332, ¶0027-28) about a centerline(please see examiner annotated Fig. 5) of the active region(41, ¶0026), and 
a second metal plate(backbone of 331, ¶0027-28) that horizontally interconnects the pair of second metal lines(fingers of  331, ¶0027-28); and 
(ii) a second sublayer(321, 322, ¶0027-28) comprising: 
a pair of third metal lines(fingers of 322, ¶0027-28) that extend from the inner periphery of the active region(41, ¶0026) into the active region(41, ¶0026) and toward the second edge(left edge) of the active region(41, ¶0026), 
a third metal plate(backbone of 322, ¶0027-28) that horizontally interconnects the pair of third metal lines(fingers of 322, ¶0027-28), and 
a pair of fourth metal lines(fingers of 321, ¶0027-28) that extend from the inner periphery of the active region(41, ¶0026) into the active region(41, ¶0026) and toward the first edge(right edge) of the active region(41, ¶0026) and which adjoin the pair of third metal lines(fingers of 322, ¶0027-28) about the centerline(please see examiner annotated Fig. 5) of the active region(41, ¶0026); and 
a second metallization layer(311, ¶0027-28) disposed between the substrate(42) and the first metallization layer(331, 332, 321, 322 ¶0027-28) including: 
a plurality of distinct metal lines(fingers of 311, ¶0027-28) that are parallel to each other and arranged along a length of the active region(41, ¶0026), wherein the plurality of distinct metal lines(fingers of 311, ¶0027-28) are of equal length to each other(Fig. 5), and each distinct metal line(fingers of 311, ¶0027-28) of the plurality of distinct metal lines(fingers of 311, ¶0027-28) serves as a horizontal interconnect(horizontal interconnecting 34).

Tsai is silent in regards to a plurality of first metallization layer(331, 332, 321, 322 ¶0027-28) and a plurality of second metallization layers(311, ¶0027-28). However, a plurality of first metallization layer(331, 332, 321, 322 ¶0027-28) and a plurality of second metallization layers(311, ¶0027-28) would be a mere duplication of parts over other active regions on other parts of the substrate. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make plurality of first metallization layer and a plurality of second metallization layers because such duplication would have been considered a mere duplication of parts and has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B).   

Regarding claim 2, Tsai teaches the semiconductor device of claim 1, wherein: the first metal lines(fingers of 332, ¶0027-28) and the first metal plate(backbone of 332, ¶0027-28) have substantially the same thickness(Fig. 5 D-D).

Regarding claim 3, Tsai teaches the semiconductor device of claim 2, wherein: the first metal lines(fingers of 332, ¶0027-28) and the first metal plate(backbone of 332, ¶0027-28) are integral with each other(Fig. 5).

Regarding claim 4, Tsai teaches the semiconductor device of claim 1, wherein the second metallization layer(311, ¶0027-28) comprises a pair of fifth metal lines(fingers of 311, ¶0027-28), and a fourth metal plate(backbone of 311, ¶0027-28) that interconnects the fifth metal lines(fingers of 311, ¶0027-28) and that has a length different(length of backbone in direction perpendicular to C-C’) from that of the first metal plate(backbone of 332, ¶0027-28) of the first metallization layer(331, 332, 321, 322 ¶0027-28).

Regarding claim 5, Tsai teaches the semiconductor device of claim 1, further comprising an electronic component(¶0026, diode, transistor) disposed in the active region(41, ¶0026).

Regarding claim 7, Tsai teaches the semiconductor device of claim 1, wherein the second metal plate(backbone of 331, ¶0027-28) is disposed at an outer periphery of the active region(41, ¶0026).
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2007/0102765 A1) as cited in the IDS of 8/5/2020 in view of Takada (US 2013/0062625 A1) as cited in the IDS of 8/5/2020 both of record.
Regarding claim 6, Tsai teaches the semiconductor device of claim 1, further comprising a diode(¶0026).

Tsai is silent in regards to a plurality of diodes(¶0026)  disposed in the active region(41, ¶0026) each respectively having an anode coupled to one first metal line of a respective pair of first metal lines(fingers of 332, ¶0027-28) and a cathode coupled to one second metal line of a respective pair of second metal lines(fingers of  331, ¶0027-28).

Takada teaches a semiconductor device(Fig. 1) comprising a plurality of diodes(10, ¶0026, ¶0021) disposed in the active region each respectively having an anode(anode of diode 10, ¶0027) coupled to one first metal line(7, ¶0027) of a respective pair of first metal lines(7, ¶0027) and a cathode(cathode of diode 10, ¶0027) coupled to one second metal line(8, ¶0027) of a respective pair of second metal lines(8, ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai, so that a plurality of diodes disposed in the active region each respectively having an anode coupled to one first metal line of a respective pair of first metal lines and a cathode coupled to one second metal line of a respective pair of second metal lines, as taught by Takada, so that in various rated current requirements or breakdown voltage requirements in the switching devices used in the field of power supplies of the power electronics can be met and a semiconductor device can be formed on a small chip without an unnecessary area(¶0021).

Regarding claim 15, Tsai teaches the system of claim 11, further comprising a diode(¶0026).

Tsai is silent in regards to a plurality of diodes(¶0026)  disposed in the active region(41, ¶0026) each respectively having an anode coupled to one first metal line of a respective pair of first metal lines(fingers of 332, ¶0027-28) and a cathode coupled to one second metal line of a respective pair of second metal lines(fingers of  331, ¶0027-28).

Takada teaches a system(Fig. 1) comprising a plurality of diodes(10, ¶0026, ¶0021) disposed in the active region each respectively having an anode(anode of diode 10, ¶0027) coupled to one first metal line(7, ¶0027) of a respective pair of first metal lines(7, ¶0027) and a cathode(cathode of diode 10, ¶0027) coupled to one second metal line(8, ¶0027) of a respective pair of second metal lines(8, ¶0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai, so that a plurality of diodes disposed in the active region each respectively having an anode coupled to one first metal line of a respective pair of first metal lines and a cathode coupled to one second metal line of a respective pair of second metal lines, as taught by Takada, so that in various rated current requirements or breakdown voltage requirements in the switching devices used in the field of power supplies of the power electronics can be met and a semiconductor device can be formed on a small chip without an unnecessary area(¶0021).

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2007/0102765 A1) as cited in the IDS of 8/5/2020 in view Cheek et al. (US 5970311 B1) both of record.
Regarding claim 8, Tsai teaches the semiconductor device of claim 1, but is silent in regards to the second metal plate(backbone of 331, ¶0027-28) is disposed at the inner periphery of the active region(41, ¶0026).

Cheek teaches a semiconductor device(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed at the inner periphery of the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai, so that the second metal plate is disposed at the inner periphery of the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Regarding claim 9, Tsai teaches the semiconductor device of claim 1, but is silent in regards to the second metal plate(backbone of 331, ¶0027-28) is disposed at both the inner periphery and an outer periphery of the active region(41, ¶0026).

Cheek teaches a semiconductor device(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed at both the inner periphery and an outer periphery of the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai, so that the second metal plate is disposed at both the inner periphery and an outer periphery of the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Regarding claim 17, Tsai teaches the system of claim 11, but is silent in regards to  the second metal plate(backbone of 331, ¶0027-28) is disposed at the inner periphery of the active region(41, ¶0026).

Cheek teaches a system(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed at the inner periphery of the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai, so that the second metal plate is disposed at the inner periphery of the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Regarding claim 18, Tsai teaches the system of claim 11, but is silent in regards to the second metal plate(backbone of 331, ¶0027-28) is disposed at both the inner periphery and an outer periphery of the active region(41, ¶0026).

Cheek teaches a semiconductor device(Fig. 3) wherein the second metal plate(323, col. 5, lines 40-55)  is disposed at both the inner periphery and an outer periphery of the active region(305, 307, col. 5, lines 40-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsai, so that the second metal plate is disposed at both the inner periphery and an outer periphery of the active region, as taught by Cheek, in order to maximized the amount of the active regions which are contacted to provide more accurate measurement of the electrical properties of the transistor(col. 5, lines 40-55).

Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant’s argue the primary reference, Tsai, fails to teach, inter alia, pair of metal lines that adjoin about a centerline of an active region. In particular, with reference to FIG. 5 of Tsai, the office action correlates fingers 332 to the recited pair of first lines and the fingers 331 to the related pair of second lines. These fingers are interstitial in nature and do not adjoin about a centerline of an active region as currently recited in these claims. 

The examiner respectfully submits that it is well settled that, during examination proceedings, claims are given their broadest reasonable interpretation and a claim must be read in accordance with the percepts of English grammar and words should be given their plain, ordinary meaning. In re Hyatt, 708 F2d 712, 218 USPQ 195 (Fed. Cir. 1983).
In this case a pair of second metal lines(fingers of  331, ¶0027-28) adjoin or lie next to (https://www.merriam-webster.com/dictionary/adjoin) the pair of first metal lines(fingers of 332, ¶0027-28) about a centerline(please see examiner annotated Fig. 5) of the active region(41, ¶0026).  Please compare the annotated Fig. 1A of the instant Application and that of the annotated Fig. 5 of Tsai. This interpretation is in keeping with Applicant’s specification in which first 120 and second 140 metal line adjoin about centerline of active region 160. The rejection of claim 1 over Tsai is maintained. 


    PNG
    media_image1.png
    388
    439
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892